Exhibit 10.2

Short-Term Incentive Plan of Alon Goren

2011 STI Goals

 

Name: Alon Goren    Job Title: CTO & Chairman Effective Dates of Plan: 1/1/11 –
12/31/11    Business Unit: Central Product Development STI Potential: 50% of
Base Salary    Manager: John Heyman

Goals:

 

Goal Description

  Weight     Payout
Timing     

Budget

(show qtrly if
applicable)

  

Target

(show qtrly if
applicable)

   Comments

Company Adjusted Operating Income –

67% paid at Budget

    67 %      Annual       Q1 = N/A    Q1 = N/A           Q2 = N/A    Q2 = N/A
          Q3 = N/A    Q3 = N/A           Q4 = N/A    Q4 = N/A          
Annual = [xxxxxx]*    Annual = [xxxxxx]*    Operational objectives as determined
by the CEO. This portion of bonus is only paid out if the Adjusted Operating
Income budget is achieved.     33 %      Annual            

 

 

* Filed under an application for confidential treatment.